Name: Council Directive 76/914/EEC of 16 December 1976 on the minimum level of training for some road transport drivers
 Type: Directive
 Subject Matter: employment;  organisation of transport;  teaching;  organisation of teaching;  land transport
 Date Published: 1976-12-29

 Avis juridique important|31976L0914Council Directive 76/914/EEC of 16 December 1976 on the minimum level of training for some road transport drivers Official Journal L 357 , 29/12/1976 P. 0036 - 0039 Finnish special edition: Chapter 16 Volume 1 P. 0027 Greek special edition: Chapter 05 Volume 2 P. 0167 Swedish special edition: Chapter 16 Volume 1 P. 0027 Spanish special edition: Chapter 07 Volume 2 P. 0052 Portuguese special edition Chapter 07 Volume 2 P. 0052 COUNCIL DIRECTIVE of 16 December 1976 on the minimum level of training for some road transport drivers (76/914/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to Council Regulation (EEC) No 543/69 of 25 March 1969 on the harmonization of certain social legislation relating to road transport (1), as last amended by Regulation (EEC) No 515/72 (2), and in particular Article (5) (1) (b), second indent, and (2) (c) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3), Having regard to the opinion of the Economic and Social Committee (4), Whereas under Article 5 (1) (b), second indent, of Regulation (EEC) No 543/69, the driver of a vehicle intended for the transport of goods having an authorized maximum weight of over 7.5 metric tons and to which this Regulation applies, if he has not reached the age of 21 years, must hold a certificate of professional competence recognized by one of the Member States confirming that he has completed a training course for drivers of vehicles intended for the carriage of goods by road; Whereas under Article 5 (2) of Regulation (EEC) No 543/69, the driver of a vehicle intended for the carriage of passengers and to which the Regulation applies must be at least 21 years old and must meet one of the conditions laid down by that paragraph; Whereas one of these conditions stipulates that the driver must hold a certificate of professional competence recognized by one of the Member States confirming that he has completed a training course for drivers of vehicles intended for the carriage of passengers by road; Whereas, to determine the minimum level of such training account should be taken, in particular, of the differences in the conditions for carrying out the transport of goods and the transport of passengers by road, HAS ADOPTED THIS DIRECTIVE: Article 1 1. Any person who possesses the appropriate national driving licence and who has completed a course of vocational training covering at least the subjects listed in the Annex to this Directive shall be recognized as having the minimum level of training for drivers of vehicles intended for the carriage of goods by road, referred to in the second indent of Article 5 (1) (b) of Regulation (EEC) No 543/69 or for drivers of vehicles intended for the carriage of passengers by road, referred to in paragraph 2 (c) of the said Article. 2. The programme and organization of the course of vocational training referred to in paragraph 1 shall be laid down by the Member State. Proof that this training has been completed shall be furnished by means of an examination or a check carried out by the State or by the bodies designated to do so by the State acting under the direct supervision of the State. (1)OJ No L 77, 29.3.1969, p. 49. (2)OJ No L 67, 20.3.1972, p. 11. (3)OJ No C 46, 9.5.1972, p. 8. (4)OJ No C 88, 6.9.1971, p. 14. 3. A Member State may require drivers carrying out national transport within its territory and drivers carrying out international transport in vehicles registered in that State to undergo more extensive training than that provided for in the Annex. This may be training which is already established in a Member State or training which a Member State decides to introduce in the future. Article 2 1. The certificate of professional competence referred to in the second indent of Article 5 (1) (b) and in Article 5 (2) (c) of Regulation (EEC) No 543/69 shall be issued by the State or the bodies designated to do so by the State acting under the direct supervision of the State to persons who meet the requirements laid down in Article 1 of this Directive. 2. Rights acquired pursuant to the provisions referred to in paragraph 1 prior to the entry into force of the national provisions adopted in implementation of this Directive shall remain valid in the same way as certificates issued pursuant to this Directive. Article 3 1. After consulting the Commission, the Member States shall bring into force the measures necessary to comply with this Directive within two years following its notification. 2. Each Member State shall provide the Commission with specimens of the certificates or equivalent documents which it adopts with a view to implementing Article 2 (1). The Commission shall forthwith forward this information to the other Member States. Article 4 This Directive is addressed to the Member States. Done at Brussels, 16 December 1976. For the Council The President Th.E. WESTERTERP ANNEX MINIMUM TRAINING NECESSARY FOR THE AWARD OF A CERTIFICATE OF PROFESSIONAL COMPETENCE WITHIN THE MEANING OF ARTICLE 5 (1) (b) OR (2) (c) OF REGULATION (EEC) No 543/69 Training leading to the award of a certificate of professional competence shall include at least the following subjects, to the extent that they are not already covered by training for a driving licence. 1. Knowledge of the construction and main component parts of a vehicle 1.1. Knowledge of the construction and functioning of: - internal combustion engines, - lubrication and cooling systems, - the fuel system, - the electrical system, - the ignition system, - the transmission system (clutch, gearbox, etc.) 1.2. General knowledge of lubrication and antifreeze protection 1.3. Knowledge of the precautions to be taken during the removal and replacement of wheels 1.4. Knowledge of the construction, fitting, correct use and care of tyres 1.5. Knowledge of the types, operation, main parts, connection, use and day-to-day maintenance of brake fittings, and knowledge of coupling systems 1.6. Knowledge of methods of locating causes of breakdowns 1.7. Knowledge of how to repair minor breakdowns with the aid of the correct equipment 1.8. General knowledge of preventive maintenance of vehicles and necessary running repairs. 2. General knowledge of transport and administrative procedures 2.1. General ability and sufficient geographical knowledge to use road maps and their indexes 2.2. Economical use of vehicles 2.3. Knowledge of the steps to be taken after an accident or similar occurrence (e.g. fire) in connection with vehicle insurance 2.4. Knowledge of the national legislation applicable to the type of transport concerned - goods or passenger for drivers of goods vehicles: 2.5. Elementary knowledge of the driver's responsibility in respect of the receipt, carriage and delivery of goods in accordance with the agreed conditions 2.6. Knowledge of the vehicle and transport documents required for the national and international carriage of goods 2.7. Knowledge of the techniques of loading and unloading goods and of the use of loading and unloading equipment 2.8. Basic knowledge of the precautions to be taken in the handling and carriage of dangerous goods for drivers of passenger vehicles: 2.9. Knowledge of the driver's responsibility in respect of the carriage of passengers 2.10. Knowledge of the vehicle and passenger documents required for the national and international carriage of passengers. 3. Experience of driving goods or passenger vehicles 3.1. For drivers of goods vehicles: Practical experience of driving and manoeuvring vehicles of more than 7.5 metric tons and using a coupling device 3.2. For drivers of passenger vehicles: Practical experience of driving and manoeuvring buses or coaches.